02/18/2022


          IN THE SUPREME COURT OF THE STATE OF MONTANA
                                                                                       Case Number: DA 20-0577

                                      DA 20-0577
                                   _________________

 STATE OF MONTANA,

             Plaintiff and Appellee,

 v.                                                                 ORDER

 RUSSELL KORTAN,

             Defendant and Appellant.
                                   _________________


       This Court reviews briefs to ensure compliance with Rules 11 and 12 of the Montana
Rules of Appellate Procedure. After reviewing the opening brief of Russell Kortan,
electronically filed on February 18, 2022, this Court has determined that the brief does not
comply with the below-referenced Rules and must be resubmitted.
       M. R. App. P. 12(1) requires the brief contain certain sections under appropriate
headings and in the order indicated in Rule 12. Specifically, M. R. App. P. (12)(1)(c)
requires a statement of the case that shall briefly indicate the nature of the case and its
procedural disposition below while M. R. App. P. 12(1)(d) separately requires a statement
of facts relevant to the issues presented for review. The sections of Appellant’s brief do
not meet the requirements of M. R. App. P. 12(1).
       M. R. App. P. 12(1)(f) requires a summary of the argument before the argument
portion of the brief. The summary of the argument should include a heading identifying it
as a separate section. The summary should be a clear and concise statement of the
arguments made in the body of the brief. Appellant’s brief does not include a summary of
the argument.
       M. R. App. P. 12(1)(i) requires an appendix to include its own table of contents.
The appendix of Appellant’s brief does not contain its own table of contents.
Therefore,
       IT IS ORDERED that the referenced brief is rejected.
       IT IS FURTHER ORDERED that within ten (10) days of the date of this Order the
Appellant shall electronically file with the Clerk of this Court this brief containing the
revisions necessary to comply with the specified Rules and that Appellant shall serve
copies of the revised brief on all parties of record;
       IT IS FURTHER ORDERED that no changes, additions, or deletions other than
those specified in this Order may be made to the brief as originally filed; and
       IT IS FURTHER ORDERED that the times for any subsequent briefing contained
in M. R. App. P. 13 shall run from the date of filing of the revised brief.


       The Clerk is directed to provide a true copy of this Order to Appellant and to all
parties of record.




                                               2                                   Electronically signed by:
                                                                                        Dirk Sandefur
                                                                              Justice, Montana Supreme Court
                                                                                      February 18 2022